The opinion of the court was delivered,
by
Sharswood, J.
— It answers no good purpose to multiply points, exceptions and specifications, of error, unnecessarily. On the contrary, it tends only to embarrass the court, and increase their labors in the consideration and determination of a cause. In this case there are fifteen assignments of error, which may all, however, be disposed of by the resolution of four questions.
1. The first is, whether there was sufficient evidence to submit to the jury that the relation between the plaintiff and the decedent was not that of father and daughter merely, but superadded to that the contract relation of master and servant. The presumption primá facie was undoubtedly against the plaintiff’s claim, and the onus was therefore on her to show, by clear and distinct evidence, a contract by her father to pay her wages. There was the testimony of more than one witness that, in 1848, John Titman, the decedent, told his daughter, the plaintiff, that he would pay her wages at the rate of one dollar a week, and that after the death of his wife, which occurred in 1863, he made another agreement with her at two dollars a week. Nor was there wanting other evidence in. corroboration of this, by declarations made by him to others, that she was to be paid for her services. The case in this respect is quite as strong as Neel’s Administrator v. Neel, 9 P. F. Smith 347.
2. But when this alleged contract was originally made, the plaintiff was a minor, only eighteen years old. It is not improbable that, according to a very prevalent error throughout the country, arising from the provisions of the Act of September 29th 1770 (1 Smith 309), that the term of an indenture of apprenticeship of a female shall expire at or before that age, she was con*485sidered to have then attained her majority. It is contended that, so far as regarded the three years yet to elapse before she arrived at twenty-one, the agreement by her father was without consideration, as he was, in law, entitled to her services. But we do not think that this ground was so clearly presented to the court below as it ought to have been. No distinction was made, in any of the points, between the liability of the father for these three years, and the subsequent time during which the plaintiff continued to serve in the house. The only one which seemed to include it was the first: “ that the contract or agreement spoken of by some of the witnesses as made by the intestate with his daughter, before she was twenty-one years of age, was not binding upon the intestate, and no recovery for wages can be had thereon.” It is very well settled that when a contract is made between a minor and an adult, the adult is bound, though the minor may not be: Addison on Contracts, § 82. The court might then have simply refused so to charge. It is true that the answer of the learned judge gives a reason for the refusal, which would apply equally to the period before and after majority, namely, that the evidence, if believed, showed an emancipation of the child, and that the contract of a father with an emancipated child, for services, is valid and binding. We do not deem it necessary to decide whether this is the law. The invalidity of the contract was apparently put, in the point presented, solely on the want of capacity in the minor, and not on the want of consideration; because the inference asked to be drawn was not that the plaintiff could not recover for services rendered during her minority, but that she could not recover at all. Had the attention of the court been drawn to this specially, they would doubtless have referred to the statement of the agreement as contained in the testimony of John T. Titman. He said that the decedent “ frequently talked about what he would give her when she was by and when she was not. He said he was going to give her a dollar a week from the time she was eighteen till her mother’s death, if she would stay that long.” Now if this was the contract, and the plaintiff performed her part of it by staying until her mother’s death, which was not disputed, then there was sufficient consideration to support the promise to pay for the entire period of service, as well before as after she attained majority, however it might have been if the contract had been general, or from year to year. The plaintiff in error cannot, therefore, complain of the charge in this respect.
8. We have next to consider the plea of the Statute of Limitations. It cannot be disputed that there was evidence that John Titman said that the plaintiff was not to be paid till his death, that he could not afford it during his life, but there would be enough left then to compensate her. Certainly there was no error, then, in the instruction that if the jury believed this to *486have been the agreement, the plaintiff’s cause of action did not accrue until her father’s decease, which took place in 1866. The learned judge added, “ or if a clear, full, explicit, distinct acknowledgment of the debt was made, and promise to pay.” It was urged that there was no sufficient evidence of this. Charles Titman testified to a conversation between the parties a few days before John Titman’s death, in w’hich he explicitly acknowledged that the plaintiff had received nothing on her wages, she had nothing to account for on her work, and that she should have her pay. He did not state the amount due her, but certainly this was not essential. He identified the claim for wages, and clearly admitted that the whole of it was due — that he had neither set-off nor payment in part to plead to it. There was no error, therefore, in the charge in this.
4. The question of the alleged accord and satifaction was fairly submitted to the jury. The point presented by the defendant on that subject was affirmed, and the remark added that the jury should weigh the evidence and satisfy themselves that the witnesses were not mistaken, was perfectly correct. Other witnesses present at the same time had stated the transaction differently.
Judgment affirmed.